LEMMON, Judge,
concurs in denial of application for rehearing and assigns reasons.
*1045I agree that the executor cannot properly appeal from a judgment reducing a creditor’s claim against the succession based on an opposition filed by heirs or legatees. However, unless the creditor is made a party to the opposition, the judgment maintaining the opposition arguably can have no binding effect on the creditor’s claim; and if the creditor is made a party to the opposition, he is the proper party to appeal from the judgment.